DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C § 103 rejections of
claim(s) 1, 310, 12-19, and 21 presented on Pages 15-17 of the Remarks of 08/12/2022 have been fully considered and are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 5-7, 10, 12, 14-16, 19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable by Chapman et al. (US 2012/0072096, hereinafter Chapman; already of record), in view of Kesting et al. (US 2016/0334241, hereinafter Kesting; already of record), further in view of Liu (US 2015/0179068).

Regarding claim 10, Chapman discloses:
An apparatus for obtaining road-condition information, comprising:
a memory storing computer program instructions (Fig. 3 Element 345); and
a processor coupled to the memory and, when executing the computer program instructions (Fig. 3 Element 335), configured to perform:
…
obtaining first real-time driving data transmitted by a first vehicle passing the target road segment (Paragraph [0011], [0012], and [0014], i.e. gathering traffic condition information for multiple roads from data generated from multiple vehicles), and
obtaining first driving characteristic-information of the target road segment based on the first real-time driving data (Paragraph [0011], [0012], and [0014], i.e. volume of traffic for an indicated period of time);
obtaining second real-time driving data transmitted by a second vehicle passing a topology road segment (Paragraph [0011], [0012], and [0014], i.e. gathering traffic condition information for multiple roads from data generated from multiple vehicles), and
obtaining second driving characteristic-information of the target road segment based on the second real-time driving data, the topology road segment being a road segment within a target range of the target road segment (Paragraph [0011], [0012], [0014], and [0021], i.e. volume of traffic for an indicated period of time); 
obtaining road-condition information of the target road segment based on at least the second driving characteristic-information (Paragraph [0011], [0012], and [0014], i.e. current traffic condition),
…

Chapman does not disclose:
…
obtaining a number of vehicles passing a driving road segment within a duration;
determining whether the driving road segment is a sparse road segment by determining whether the number of vehicles is less than or equal to a vehicle threshold, and
in response to determining the number of vehicles is less than or equal to the vehicle threshold, determining the driving road segment is the sparse road segment and then selecting the driving road segment as a target road segment, and
in response to determining the number of vehicles is greater than the vehicle threshold, determining the driving road segment is not the sparse road segment and then disregarding the driving road segment;
…
wherein the apparatus is a first server, and the processor is further configured to perform:
forwarding, by the first sever, the road-condition information to a second server separate from the first server, the second server including a road segment management server; and
receiving, by the first server from the second server, attribute information of the topology road segment generated by the road segment management server based on the road-condition information.
However in the same field of endeavor, Kesting teaches a method of detecting the closure of a navigable element forming part of a network of navigable elements within a geographic area (Abstract) and more specifically:
…
obtaining a number of vehicles passing a driving road segment within a duration (Fig. 1; Paragraphs [0070]-[0075], i.e. server determining that if two vehicles pass within a specific duration that the road is normal and disregarded. If only one vehicle passes in the expected duration, i.e. the length of time to the second probe vehicle is longer than the specific duration,  the road segment is targeted by seeking validation or said road’s closure. The vehicle threshold in this instance is one, since if two vehicles pass during the expected duration, then it is considered normal);
determining whether the driving road segment is a sparse road segment by determining whether the number of vehicles is less than or equal to a vehicle threshold (Fig. 1; Paragraphs [0070]-[0075], i.e. server determining that if two vehicles pass within a specific duration that the road is normal and disregarded. If only one vehicle passes in the expected duration, i.e. the length of time to the second probe vehicle is longer than the specific duration,  the road segment is targeted by seeking validation or said road’s closure. The vehicle threshold in this instance is one, since if two vehicles pass during the expected duration, then it is considered normal), and
in response to determining the number of vehicles is less than or equal to the vehicle threshold, determining the driving road segment is the sparse road segment and then selecting the driving road segment as a target road segment (Fig. 1; Paragraphs [0070]-[0075], i.e. server determining that if two vehicles pass within a specific duration that the road is normal and disregarded. If only one vehicle passes in the expected duration, i.e. the length of time to the second probe vehicle is longer than the specific duration,  the road segment is targeted by seeking validation or said road’s closure. The vehicle threshold in this instance is one, since if two vehicles pass during the expected duration, then it is considered normal), and
in response to determining the number of vehicles is greater than the vehicle threshold, determining the driving road segment is not the sparse road segment and then disregarding the driving road segment (Fig. 1; Paragraphs [0070]-[0075], i.e. server determining that if two vehicles pass within a specific duration that the road is normal and disregarded. If only one vehicle passes in the expected duration, i.e. the length of time to the second probe vehicle is longer than the specific duration,  the road segment is targeted by seeking validation or said road’s closure. The vehicle threshold in this instance is one, since if two vehicles pass during the expected duration, then it is considered normal);
…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Chapman to incorporate …obtaining a number of vehicles passing a driving road segment within a duration; determining whether the driving road segment is a sparse road segment by determining whether the number of vehicles is less than or equal to a vehicle threshold, and in response to determining the number of vehicles is less than or equal to the vehicle threshold, determining the driving road segment is the sparse road segment and then selecting the driving road segment as a target road segment, and in response to determining the number of vehicles is greater than the vehicle threshold, determining the driving road segment is not the sparse road segment and then disregarding the driving road segment;…, as taught by Kesting. Doing so would more reliably, and automatically, detect road closures, as recognized by Kesting (Paragraph [0065]).
The combination of Chapman and Kesting does not teach:
…
wherein the apparatus is a first server, and the processor is further configured to perform:
forwarding, by the first sever, the road-condition information to a second server separate from the first server, the second server including a road segment management server; and
receiving, by the first server from the second server, attribute information of the topology road segment generated by the road segment management server based on the road-condition information.
However in the same field of endeavor, Liu teaches a method for prompting traffic condition information (Abstract) and more specifically:
…
wherein the apparatus is a first server, and the processor is further configured to perform:
forwarding, by the first sever, the road-condition information to a second server separate from the first server, the second server including a road segment management server (Fig. 1; Paragraphs [0029], [0031]-[0032], and [0093], i.e. the client device is the first server sending traffic information to the server which is the second server); and
receiving, by the first server from the second server, attribute information of the topology road segment generated by the road segment management server based on the road-condition information (Fig. 1; Paragraphs [0033], [0046], and [0117], i.e. the client device is the first server receiving ground maintaining information, i.e. road attribute information, from the server which is the second server).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Chapman to incorporate …wherein the apparatus is a first server, and the processor is further configured to perform: forwarding, by the first sever, the road-condition information to a second server separate from the first server, the second server including a road segment management server; and receiving, by the first server from the second server, attribute information of the topology road segment generated by the road segment management server based on the road-condition information, as taught by Liu. Doing so would provide current traffic information such as ground vehicle traffic conditions and ground maintaining conditions to drivers unlike a GPS terminal, as recognized by Liu (Abstract; Paragraph [0005]).

Regarding claim 12, the combination of Chapman, Kesting, and Liu teaches all of the limitations of claim 10. Additionally, Chapman discloses:
wherein: the processor is further configured to perform:
obtaining first attribute information of the target road segment and second attribute information of the topology road segment (Paragraph [0011], i.e. attribute information is historic traffic information, e.g. historical classic speed); and
the obtaining road-condition information of the target road segment comprises:
obtaining the road-condition information of the target road segment based on the first driving characteristic-information, the second driving characteristic-information, the first attribute information, and the second attribute information (Paragraph [0011], [0012], and [0014], i.e. attribute information is historic traffic information, e.g. historical classic speed).

Regarding claim 14, the combination of Chapman, Kesting, and Liu teaches all of the limitations of claim 10. Additionally, Chapman discloses:
wherein the processor is further configured to perform:
obtaining first historical driving characteristic-information of a third vehicle passing the target road segment during a target period and second historical driving characteristic- information of a fourth vehicle passing the topology road segment during the target period (Figs. 2F, 2G, and 2H; Paragraphs [0021] and [0036]-[0038], i.e. trained classifier decision tree to predict traffic patterns based on current and historical information);
creating a road-condition prediction model based on the first historical driving characteristic- information and the second historical driving characteristic-information (Figs. 2F, 2G, and 2H; Paragraphs [0021] and [0036]-[0038], i.e. trained classifier decision tree to predict traffic patterns based on current and historical information).

Regarding claim 15, the combination of Chapman, Kesting, and Liu teaches all of the limitations of claim 14. Additionally, Chapman discloses:
wherein creating the road-condition prediction model comprises:
determining weight information of the road-condition prediction model (Figs. 2F, 2G, and 2H; Paragraphs [0021] and [0036]-[0038], i.e. trained classifier decision tree to predict traffic patterns based on current and historical information and time dependent weights); and
substituting the weight information into the road-condition prediction model to generate a trained road-condition prediction model (Figs. 2F, 2G, and 2H; Paragraphs [0021] and [0036]-[0038], i.e. trained classifier decision tree to predict traffic patterns based on current and historical information and time dependent weights).

Regarding claim 16, the combination of Chapman, Kesting, and Liu teaches all of the limitations of claim 14. Additionally, Chapman discloses:
wherein the processor is further configured to perform one or both of:
obtaining a true road-condition probability value based on site surveying results of the target road segment and the topology road segment (Paragraph [0042]); and
obtaining a true road-condition probability value based on offline driving characteristic-information and a traffic monitoring video.

Regarding claims 1, 3, and 5-7, the claim(s) recites analogous limitations to claim(s) 10, 12, and 14-16 above, respectively, and are therefore rejected on the same premise.

Regarding claim 19, the claim(s) recites analogous limitations to claim(s) 10
above, and are therefore rejected on the same premise.
	Regarding claim 19, Chapman further discloses:
	A non-transitory computer-readable storage medium storing computer program instructions executable by at least one processor (Paragraph [0052])…

	Regarding claim 22, the combination of Chapman, Kesting, and Liu teaches the method of claim 1. Chapman further discloses:
	further comprising:
obtaining a true road-condition probability value based on the target road segment and the topology road segment in a target period (Paragraphs [0012]-[0013], [0023], [0042], and [0050]-[0051], i.e. periodic traffic information used to create a predictive model for the specified time period); and
creating a road-condition prediction model based on the true road-condition probability, wherein the true road-condition probability value is in a one-to-one correspondence with the target period (Paragraphs [0012]-[0013], [0023], [0042], and [0050]-[0051], i.e. periodic traffic information used to create a predictive model for the specified time period).

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chapman, Kesting, and Liu in view of claims 3 and 12, further in view of Tamir et al. (US 2012/0089423, hereinafter Tamir; already of record).

Regarding claim 13, the combination of Chapman, Kesting, and Liu teaches the 
apparatus of claim 12. Chapman further discloses:
the first attribute information comprises basic attribute information and vehicle speed 
attribute information of the target road segment, and the second attribute information comprises basic attribute information of the topology road segment (Paragraph [0011], [0012] and [0014]); and
	…
	The combination of Chapman, Kesting, and Liu does not teach:
…
the obtaining first attribute information of the target road segment and second attribute information of the topology road segment comprises:
sending attribute information search requests of the target road segment and the topology road segment to a road segment management server, so that the road segment management server searches for the first attribute information of the target road segment and the second attribute information of the topology road segment; and
	receiving the first attribute information and the second attribute information fed back by the road segment management server.
	However in the same field of endeavor, Tamir teaches a method of evaluating the driving behavior in a vehicle (Abstract) and more specifically:
…
the obtaining first attribute information of the target road segment and second attribute information of the topology road segment comprises:
sending attribute information search requests of the target road segment and the topology road segment to a road segment management server, so that the road segment management server searches for the first attribute information of the target road segment and the second attribute information of the topology road segment (Fig. 2; Paragraph [0181], i.e. searching and receiving results for events that require warnings for different roads concerning certain geographic and weather related road attributes); and
	receiving the first attribute information and the second attribute information fed back by the road segment management server (Fig. 2; Paragraphs [0181], i.e. searching and receiving results for events that require warnings for different roads concerning certain geographic and weather related road attributes).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Chapman to incorporate …the obtaining first attribute information of the target road segment and second attribute information of the topology road segment comprises: sending attribute information search requests of the target road segment and the topology road segment to a road segment management server, so that the road segment management server searches for the first attribute information of the target road segment and the second attribute information of the topology road segment; and receiving the first attribute information and the second attribute information fed back by the road segment management server, as taught by Tamir. Doing so would warn the driver of a dangerous situation, as recognized by Tamir (Paragraph [0181]).

Regarding claim 4, the claim(s) recites analogous limitations to claim(s) 13
above, and are therefore rejected on the same premise.

Claims 8-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chapman, Kesting, and Liu in view of claims 3 and 12, further in view of Kyomistu et al. (US 2014/0160295, hereinafter Kyomistu).

Regarding claim 17, the combination of Chapman, Kesting, and Liu teaches the
apparatus of claim 10. The combination of Chapman, Kesting, and Liu does not teach:
	wherein obtaining road-condition information of the target road segment comprises:
	inputting the first driving characteristic-information and the second driving characteristic- information into a road-condition prediction model to obtain a road- condition probability value, and
comparing the road- condition probability value with a probability threshold to determine the road-condition information of the target road segment.
However in the same field of endeavor, Kyomistu teaches systems and methods of detection and notification of potential road conditions (Abstract) and more specifically:
wherein the obtaining road-condition information of the target road segment comprises:
	inputting the first driving characteristic-information and the second driving characteristic- information into a road-condition prediction model to obtain a road- condition probability value (Paragraphs [0020], [0024]-[0025], and [0028]), and
comparing the road- condition probability value with a probability threshold to determine the road-condition information of the target road segment (Paragraphs [0020], [0024]-[0025], and [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Chapman to incorporate wherein the obtaining road-condition information of the target road comprises: inputting the first driving characteristic-information and the second driving characteristic- information into a road-condition prediction model to obtain a road- condition probability value, and comparing the road- condition probability value with a probability threshold to determine the road-condition information of the target road segment, as taught by Kyomistu. Doing so would help avoid harm to vehicles and occupants by proving adequate notice of road hazards, as recognized by Kyomistu (Paragraph [0001]).

Regarding claim 18, the combination of Chapman, Kesting, Liu, and Kyomistu teaches the apparatus of claim 17. Chapman further discloses:
wherein:
the road-condition prediction model comprises a clearness prediction model and a congestion prediction model (Figs. 2F, 2G, and 2H; Paragraphs [0021] and [0036]-[0038], i.e. different congestion levels prediction model is a clearness and congestion model); and
inputting the first driving characteristic-information and the second driving characteristic-information into the road-condition prediction model comprises:
inputting the first driving characteristic-information and the second driving characteristic- information into the congestion prediction model to obtain a first road-condition probability value (Figs. 2F, 2G, and 2H; Paragraphs [0021] and [0036]-[0038], i.e. trained classifier decision tree to predict traffic patterns based on current and historical information);
inputting the first driving characteristic-information and the second driving characteristic- information into the clearness prediction model to obtain a second road-condition probability value (Figs. 2F, 2G, and 2H; Paragraphs [0021] and [0036]-[0038], i.e. trained classifier decision tree to predict traffic patterns based on current and historical information);
determining that the target road segment is in a congested state in response to determining the first road- condition probability value is greater than or equal to a congestion threshold (Figs. 2F, 2G, and 2H; Paragraphs [0021] and [0036]-[0038], i.e. trained classifier decision tree to predict traffic patterns based on current and historical information, such that the road is congested);
determining that the target road segment is in a clear state in response to the first road-
condition probability value is less than the congestion threshold and the second road-condition probability value is greater than or equal to a clearness threshold; or
determining that the target road segment is in a slowing state in response to determining the first road-condition probability value is less than the congestion threshold and the second road-condition probability value is less than the clearness threshold.

Regarding claim 8-9, the claim(s) recites analogous limitations to claim(s) 17-18
above, respectively, and are therefore rejected on the same premise.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.T.R./
Examiner, Art Unit 3663           

/SZE-HON KONG/Primary Examiner, Art Unit 3661